 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    CARY KATZ,                                              Case No. 2:18-cv-00997-JAD-GWF
 8                                          Plaintiff,
             v.                                                           ORDER
 9
      MARK STEYN, et al.,
10
                                         Defendants.
11

12          This matter is before the Court on Plaintiff’s Emergency Motion for Extension of
13   Supplemental Expert Report Deadline (ECF No. 44), filed on January 25, 2019. Defendant filed
14   his Opposition (ECF No. 45) on January 28, 2019.
15          Plaintiff requests a three (3) day extension to the supplemental expert report deadline due
16   to the expert’s availability and scheduling. Defendant argues that Plaintiff’s emergency motion is
17   deficient and requests sanctions for having to file a response. Three days is a modest extension of
18   time and the parties should have been able to reach a resolution between themselves. The Court
19   finds good cause to grant Plaintiff’s request for an extension and denies Defendant’s request for
20   sanctions. The Court, therefore, grants Plaintiff’s emergency motion and the supplemental expert
21   report deadline is extended to February 1, 2019. Accordingly,
22          IT IS HEREBY ORDERED that Plaintiff’s Emergency Motion for Extension of
23   Supplemental Expert Report Deadline (ECF No. 44) is granted.
24          Dated this 28th day of January, 2019.
25

26
                                                             GEORGE FOLEY, JR.
27                                                           UNITED STATES MAGISTRATE JUDGE
28
                                                         1
